Title: To Thomas Jefferson from Abraham Bradley, Jr., 29 August 1803
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


          
            
              Sir
            
            Washington August 29. 1803
          
          Your favour of the 26th instant is received & agreeable thereto I have forwarded a map of the United States. The great alterations which have taken place in the U.S. since my map was first published have rendered it of little use & I have for sometime suspended the sale. I intended to have published a new map this summer, but fear it cannot be accomplished as all the good engravers are engaged at book-work.
          I have the pleasure to inclose our new List of Post Offices, Previous to the organization of the present government there but 90 post offices & there are now nearly 1300! 
          I am with great respect your obedient
          
            
              Abraham Bradley Jun
            
          
         